Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for the priority benefit of Korean Patent Application No. 10-2019-0163880, filed December 10, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Lee on 05/09/2022.

The application has been amended as follows: 


1. (Currently Amended): A foldable display device, comprising: 
a display panel including a folding area and non-folding areas on both sides of the folding area; a back plate disposed under the display panel; a first support layer disposed under the back plate; 
a second support layer between the back plate and the first support layer;
an opening pattern included in the first support layer, the opening pattern arranged in a portion corresponding to the folding area; and an impact absorbing layer disposed under the first support layer, wherein the impact absorbing layer includes a first portion corresponding to the folding area and a second portion corresponding to the non-folding areas, wherein a modulus of the first portion is greater than a modulus of the second portion,
wherein the first portion is formed of a material having a modulus of elasticity greater than that of the second portion.
2. Canceled
6. Canceled
9. (Currently Amended): A foldable display device, comprising:
 a display panel including a folding area and one or more non-folding areas adjacently located on each sides of the folding area;
 a first support layer disposed under the display panel;
a second support layer between the back plate and the first support layer;
 
an opening pattern included in the first support layer, the opening pattern arranged in an overlapping location corresponding to the folding area; and an impact absorbing layer disposed under the first support layer and including a first portion corresponding to the folding area and a second portion corresponding to the non-folding areas, wherein a modulus of the first portion is greater than a modulus of the second portion to reduce damage to the display panel caused by a point impact applied to the folding area and 
wherein the first portion is formed of a material having a modulus of elasticity greater than that of the second portion.
12. Canceled
16. Canceled
19. (Currently Amended): A foldable display device, comprising: a display panel including a folding area and non-folding areas on both sides of the folding area; 
a cover window disposed over the display panel to protect the display panel; 
a touch panel disposed between the display panel and the cover window; a back plate disposed under the display panel; a first support layer disposed under the back plate; an opening pattern included in the first support layer, the opening pattern arranged in a portion of the first support layer corresponding to the folding area;
 a second support layer disposed between the back plate and the first support layer; and an impact absorbing layer disposed under the first support layer and including a first portion corresponding to the folding area and a second portion corresponding to the non-folding areas, wherein a modulus of the first portion is greater than a modulus of the second portion and 
wherein the first portion is formed of a material having a modulus of elasticity greater than that of the second portion.

20. Canceled

Reason for Allowance

Claims 1, 3-5, 7-11, 13-15 and 17-19 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claims 1, 9 and 19 the prior art of record, individually or in combination does not teach or fairly suggest:
“a back plate disposed under the display panel; a first support layer disposed under the back plate; an opening pattern included in the first support layer, the opening pattern arranged in a portion of the first support layer corresponding to the folding area;
 a second support layer disposed between the back plate and the first support layer; and an impact absorbing layer disposed under the first support layer and including a first portion corresponding to the folding area and a second portion corresponding to the non-folding areas, wherein a modulus of the first portion is greater than a modulus of the second portion. and wherein the first portion is formed of a material having a modulus of elasticity greater than that of the second portion.”
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the foldable display comprising an impact absorbing layer disposed under the first support layer and including a first portion corresponding to the folding area and a second portion corresponding to the non-folding areas, wherein a modulus of the first portion is greater than a modulus of the second portion. and wherein the first portion is formed of a material having a modulus of elasticity greater than that of the second portion, at least these configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claims 1, 9 and 19 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  
Some of the close prior arts of record are Seo et al (US 11296286 B2), Yee et al (US 20210104694 A1), Park et al (US 20210066626 A1) Shibayama et al (US 10908639 B2 )and Dong et al. (US 20200047451 A1)
Additionally, some other close prior arts of record are CN106652802A, KR 2017-0023231A and TW1661344B, these are corresponding art of an IDS citation. 




The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/           Primary Examiner, Art Unit 2841